DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 204 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim can’t depend from another multiple dependent claim.  In this particular case, multiple dependent claim 204 depends from multiple dependent claim 203.  See MPEP § 608.01(n).  Accordingly, the claim 204 has not been further treated on the merits; however, this claims depends from claim 192 which has been found to be allowable over the prior art of record.  
Claims 205, 206, 207, and 208 are also objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim can’t depend from another multiple dependent claim.  In this particular case, multiple dependent claim 205 depends from multiple dependent claims 203 and 204, multiple dependent claim 206 depends from multiple dependent claims 203, 204, and 205, multiple dependent claim 207 depends from multiple dependent claims 203 to 206, and multiple dependent claim 208 depends from multiple dependent claims 203 to 207; See MPEP § 608.01(n).  Accordingly, the claims 205-208 have not been further treated on the merits; however, these claims depend from claim 192 which has been found to be allowable over the prior art of record.  
Allowable Subject Matter
Claims 179-186, 187, 188-191, 192-203 are allowable over the prior art of record.  
The following is a statement of reasons for the indication of allowable subject matter:  
The subject matter of independent claims 179, 187, 188, and 192 has been found to be allowable on previous parent applications.  The limitations disclosed in the independent claims of this application are considered rearrangements of different parts; mainly, the outer wall design.  
Examiner’s Comment
	In the previous non-final office action mailed on 10/02/2020, the examiner erred in not objecting to claims 204-208 in view of these claims multiple dependency discrepancies.  Accordingly, this new office action is intended to address these issues in order to move this application into allowance.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathen Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783